Citation Nr: 1315035	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  03-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for muscle strain of the paraspinal muscles of T8-T12, rated as 10 percent disabling from October 7, 1998, and as 20 percent disabling from March 10, 2006.  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office(RO) in Detroit, Michigan.  During the course of the appeal, the Veteran moved to Georgia.  Accordingly, the jurisdiction of her appeal is with the RO in Atlanta, Georgia.  

The claim was remanded in July 2001, and in the May 2003 rating decision, the RO increased the evaluation for the Veteran's muscle strain of the dorsal spine from a noncompensable evaluation to 10 percent disabling, effective from November 17, 1998 (date of receipt of claim).  In a subsequent rating action dated in September 2006, the Decision Review Officer (DRO) increased the disability evaluation for the service-connected muscle strain of the dorsal spine to 20 percent disabling, effective from March 10, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  [This rating decision further reflects that the effective date for the assignment of the 10 percent disability rating for the service-connected muscle strain of the dorsal spine was changed to October 7, 1998.]  The Veteran has not expressed satisfaction with these disability ratings.  Since this is not the maximum assignable benefit for a dorsal spine disorder, the issue remains in active appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A personal hearing was held in May 2002 at the Detroit RO before the Decision Review Officer DRO. The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.

In June 2007, the Board remanded the Veteran's claim for service connection for a psychiatric disorder other than PTSD for the purpose of scheduling her for a hearing before a Veterans Law Judge (VLJ) at the RO.  

The Veteran was afforded a hearing before a VLJ at the Atlanta RO in November 2007.  In a September 2012 letter, the Board informed the Veteran that the VLJ who conducted her hearing was no longer employed by the Board and offered her the opportunity to testify at another hearing.  The Veteran was informed that she had 30 days from the date of the letter to respond, and if she did not respond within that time period, the Board would proceed accordingly.  The Veteran did not respond to this letter.  As such, the Board will proceed in adjudicating the merits of the appeal.  

The claim was remanded again in January 2008 and March 2011, the latter time to reschedule the Veteran for VA examinations near her new residence.  The Veteran was scheduled for orthopedic and psychiatric examinations in December 2011, and copies of the VA examination reports have since been associated with her claims file.  The AMC subsequently readjudicated the claim for a higher rating for muscle strain of the paraspinal muscles of T8-T12, in the August 2012 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

This case was also developed on the matter of service connection for a psychiatric disorder, including PTSD.  In a September 2012 rating action, the Appeals Management Center (AMC) granted service connection for PTSD evaluated it as 70 percent disabling, effective March 10, 2003; 100 percent disabling from October 9, 2008; and 70 percent disabling from December 1, 2008.  The Veteran has not disputed this determination and the Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect the issues of PTSD and a psychiatric disorder other than PTSD.  See Grantham v. Brown, 114 F. 3d 156, 1158  (Fed. Cir. 1997).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 7, 1998 to March 9, 2006, the muscle strain of the paraspinal muscles of T8-T12 was not productive of moderate limitation of range of motion; nor was it manifested by moderate intervertebral disc syndrome with recurring attacks; or incapacitating episodes having a total duration of at least two weeks during the past twelve months.  

2.  From September 26, 2003 to March 9, 2006, the muscle strain of the paraspinal muscles of T8-T12 was not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and, there was no evidence of separately compensable neurological abnormalities associated with the spine.

3.  On and after March 10, 2006, the muscle strain of the paraspinal muscles of T8-T12 was productive of no more than moderate limitation of range of motion; without limitation of forward flexion to 30 degrees or less; no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past twelve months.

4.  On and after March 10, 2006, the  muscle strain of the paraspinal muscles of T8-T12 was objectively shown on December 13, 2011 to have resulted in neurological manifestations and radicular-like symptoms in the right lower extremity.
CONCLUSIONS OF LAW

1.  From October 7, 1998 through March 9, 2006, the criteria for entitlement to a schedular rating in excess of 10 percent for muscle strain of the paraspinal muscles of T8-T12 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and West Supp. 2012); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).  

2.  From March 10, 2006, the criteria for entitlement to a schedular rating in excess of 20 percent for muscle strain of the paraspinal muscles of T8-T12 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and West Supp. 2012); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).

3.  From March 10, 2006, a separate 10 percent disability rating for radiculopathy of the Veteran's right lower extremity is awarded.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed her claim seeking an increased rating for her service-connected back disorder in November 1998, and thereafter, in a rating decision dated in September 1999, the benefits were denied.  Only after this rating action was promulgated did the RO, in letters dated in October 2004, February 2006, March 2006 and March 2008, satisfy the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected back disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The March 2006 and 2008 letters also provided the Veteran with notice of how disability ratings and effective dates are determined.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to her, since she was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence, which she did.  The claim was readjudicated several times, and a subsequent Rating Decision was issued in September 2006, and Supplemental Statements of the Case (SSOCs) were provided to the Veteran in March 2010 and August 2012.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, reviewing the correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to her increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Also, medical records used in the adjudication of her claim for disability benefits from the Social Security Administration (SSA) were obtained and associated with her claims file.  Furthermore, the AMC has obtained the Veteran's updated VA medical records dated from 2003 to February 2012, and associated these records with the claims file.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations in connection to the Veteran's service-connected back disorder were obtained in July 1999, January 2002, October 2004, March 2006 and December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of her medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board notes that the rating schedule for the spine was amended multiple times during the appeal period at issue beginning in 2002.  The Board notes initially that the rating schedule assigned Diagnostic Codes 5285 through 5295 for the spine.  The Board further notes that amendments were made to 5293 (intervertebral disc syndrome), between 2002 and 2003.  Additionally, and of particular importance in this instance, the Board notes that Diagnostic Codes 5291 (dorsal spine, limitation of motion) and 5292 (lumbar spine limitation of motion) provided separate ratings for the dorsal and lumbar spine prior to 2003.  As will be further explained below, in September 26, 2003 the entire rating schedule with respect to the spine was later amended and Diagnostic Codes 5235 through 5243 were thereafter assigned to the spine.  Therefore, the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of her filing and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective date of the new regulations.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

The Board notes that the RO addressed these amendments in the February 2000 statement of the case and September 2006 statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Code 5290, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine.  A 20 percent evaluation is assigned for moderate limitation of motion, and a 30 percent evaluation is assigned for severe limitation of motion.  

Diagnostic Code 5291, applicable prior to September 26, 2003, assigns a noncompensable evaluation for slight limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  A maximum 10 percent evaluation is assigned with moderate or severe limitation of motion.  Id.

Diagnostic Code 5292, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that Diagnostic Code 5295 was amended in September 2003.  Prior to September 26, 2003, Diagnostic Code 5294 for sacro-iliac injury and weakness was rated by comparison to Diagnostic Code 5295 for lumbosacral strain.  In this regard, under the old versions of Diagnostic Codes 5294 and 5295, a 0 percent rating was warranted for lumbosacral strain manifested by only slight symptoms.  A 10 percent rating was warranted for characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of those manifestations were present, provided there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71, Diagnostic Codes 5294, 5295 (in effect prior to September 26, 2003).

Under the criteria for intervertebral disc syndrome (Diagnostic Code 5293) in effect prior to September 23, 2002, a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief, a 20 percent rating when moderate with recurrent attacks, a 10 percent rating when mild, and a noncompensable rating for postoperative, cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).

The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which now governs ratings of lumbosacral or cervical strain, Diagnostic Code 5241 which now governs spinal fusion, 5242 which now governs degenerative arthritis of the spine, and 5243 which now governs intervertebral disc syndrome.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.   

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome, however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).  

The Veteran's service-connected muscle strain of the paraspinal muscles of T8-T12 is currently assigned a 10 percent disability evaluation effective from October 1, 1998; and a 20 percent disability evaluation effective from March 10, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Prior to the regulation changes in September 26, 2003, the Veteran was previously evaluated under Diagnostic Code 5291.  

a.  From October 7, 1998 to February 13, 2006

The Veteran's muscle sprain of paraspinal muscles of T8-T12 was granted service connection and evaluated as noncompensably disabling, effective October 7, 1983.  In November 1998, the Veteran sought a higher rating for her service-connected back disability.  As previously noted in the Introduction, in the May 2003 rating decision, the RO increased the disability rating for the Veteran's service-connected muscle strain of the dorsal spine from a noncompensable evaluation to 10 percent disabling, effective from November 17, 1998.  Subsequent rating actions reflect that the effective date for the assigned 10 percent disability rating was changed to October 7, 1998.  The Board notes that the Veteran's claim was rated under Diagnostic Code 5291 for limitation of motion with regard to the dorsal spine during this period of appeal.  The Board further notes that Diagnostic Codes 5291(dorsal spine, limitation of motion), 5292 (lumbar spine limitation of motion), 5295 (lumbar strain), and 5293 (Intervertebral disc syndrome) are potentially applicable diagnostic codes with regard to the Veteran's claim for a higher rating for the muscle strain of the paraspinal muscles of T8-T12.  

A review of the medical evidence reflects that the Veteran was examined by a private physician through the Human Capability Corporation in connection to her claim for SSA benefits in December 1998.  During the evaluation, the Veteran reported to experience pain in the lower lumbar area that radiates to the back and lateral aspect of the left leg whenever she walks or stands for up to an hour.  Upon physical examination, the physician, M.F., M.D., did not detect any signs of paravertebral muscle spasm and described range of motion as normal in all joints.  According to Dr. F., the Veteran can walk on her heels and toes, and bend to put on her socks and shoes and tie her shoelaces without any problems.  Dr. F. also noted that results from the straight leg raising test were bilaterally symmetrical at 90 degrees, and results from the grip strength were 5/5 bilaterally.  Based on the evaluation of the Veteran, Dr. F. diagnosed the Veteran with a lower backache of unclear etiology.  

The Veteran was afforded a VA examination in July 1999, at which time she reported occasional spasms of the back muscles which made it difficult for her to straighten up.  On examination, it was noted that the Veteran walked well with a normal heel-toe gait.  Physical examination of the thoracic spine showed good muscle tone with no spasm or tenderness of the paravertebral muscles.  However, the Veteran did complain of pain surrounding the midline region of the dorsal lumbar area.  An evaluation of the lumbar spine revealed normal lordosis with normal muscle tone without any spasm.  The Veteran was shown to have extension to 25 degrees and flexion to 60 degrees, with complaints of pain.  She was also shown to have right and left lateral flexion to 25 degrees and right and left lateral rotation to 25 degrees.  It was further noted that both lower limbs were negative for any neurological abnormalities, and the straight leg raising test was 75 degrees with a negative Lasegue test.  The Veteran also underwent an x-ray of the thoracic and lumbosacral spine, the results of which showed minimal degenerative changes of the thoracic and lumbosacral spine, but were otherwise unremarkable.  Based on the examination of the Veteran, the examiner diagnosed the Veteran with a normal lumbosacral spine without any evidence of orthopedic pathology, paraspinal muscle spasm, or muscle strain.  

The Veteran was afforded another VA examination in January 2002 with the same examiner who evaluated her in July 1999, at which time she reported to experience pain and stiffness in her upper back that had worsened since her discharge.  According to the Veteran, while walking a block causes her to have cramping and numbness in her back, she is still able to take care of herself, to include showering, bathing, cooking and cleaning, at home.  Upon physical evaluation of the thoracic spine, the examiner described the Veteran's alignment as normal, and detected a "[m]ild kyphotic position" that was correctable passively.  The examiner further observed no signs of spasm or atrophy in the spine muscle.  During the evaluation, the Veteran reported severe pain whenever certain areas, to include the thoracic spine, the right side of the dorsolumbar area, and the subcostal region were touched.  According to the examiner, thoracic spine movement was not measurable independently as the thoracic and lumbar spine work as a single unit as far as range of motion is concerned.  Upon conducting the range of motion exercises, the Veteran was shown to have extension to 25 degrees without any complaints; flexion to 65 degrees with pain at the end of motion in the right thoracolumbar area; right and left lateral flexion to 25 degrees and right and left lateral rotation to 25 degrees without any complaints of pain.  The examiner did not observe any evidence of weakened movement, incoordination or fatigatiblity upon repetitive motion, but noted that no comment could be made as to whether there was loss of function or loss of motion during any flare-up.  According to the examiner, both lower limbs were negative for any neurological deficiency, the muscle tone was negative for signs of spasm or atrophy, and results from the straight leg raising test was 75 degrees with complaints of pain over the right side of the back.  Report of the thoracic spine x-ray was shown to be normal while findings from the lumbar spine x-ray revealed very minimal osteoarthritic changes.  

The Veteran also underwent a magnetic resonance imaging (MRI) of the thoracic spine, the results of which revealed an intact vertebrae without any fracture or deformity and prominent cerebrospinal fluid (CSF) pulsation artifacts.  Based on the evaluation of the Veteran, the examiner diagnosed the Veteran with subjective complaints of pain in the upper back and scapular area, with no objective evidence of any traumatic or orthopedic pathology.  

During the May 2002 personal hearing, the Veteran described symptoms associated with her service-connected back disorder, and testified that she often has stiffness in her back when she wakes up in the morning, and that her right leg often becomes numb after walking about two blocks.  She also testified that she has problems with prolonged standing, and cannot stand longer than an hour before her back starts bothering her.  See May 2002 Hearing Transcript, pp. 1-2.  

The Veteran was scheduled for a VA examination in connection to her muscle strain in the right buttocks in October 2004, at which time, the examiner also evaluated the Veteran's service-connected back disorder.  Initially, it was noted that the Veteran did not use any assistive devices, and walked briskly and with a normal gait and posture in the hallways.  According to the examiner, the Veteran was able to dress, undress and get on the examination table without any difficulty.  Examination of the thoracic and lumbosacral spine revealed forward flexion to 70 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees and rotation to 25 degrees.  The straight leg raising tests were shown to be negative both while sitting and in the supine position, and there was no motor weakness, atrophy or radicular neurological deficit present.  In addition, the examiner did not detect any tenderness on the thoracic and lumbar spine area.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with a chronic lumbar strain.  

In consideration of objective findings documented prior to the "new" criteria and objective findings documented subsequent to the "new" criteria, a disability rating in excess of 10 percent is not warranted under the "old" limitation of motion schedular criteria.  As previously discussed, the Veteran has been assigned a 10 percent disability rating for her muscle strain of the paraspinal muscles of T8-T12, effective from October 7, 1998 to March 9, 2006.  Pursuant to the version of Diagnostic Code 5291, in effect both prior to and after September 23, 2002, the Veteran has already been granted the maximum disability rating for limitation of motion in his dorsal spine.  

The Board also finds that a disability rating greater than 10 percent is not warranted under the version of Diagnostic 5292 in effect both prior to and after September 23, 2002.  The medical evidence of record during this time does not show the Veteran to have moderate limitation of motion in the lumbar spine.  In this regard, the Board acknowledges the July 1999, January 2002 and October 2004 VA examinations which indicate that the Veteran's range of motion during flexion was limited to 60, 65 and 70 degrees respectively.  The Board finds that these measurements, along with the remaining range of motion measurements during extension, lateral flexion and lateral rotation, as provided in the examination reports above, are more characteristic of slight rather than moderate limitation of motion.  See July 1999, January 2002 and October 2004 examination.  

The Board notes that, as of 2002, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations.  See Plate V, 38 C.F.R. § 4.71a (2012).  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"slight" or "moderate."  In regards to the thoracolumbar spine, a full range of motion for forward flexion is 90 degrees, backward extension is to 30 degrees, left and right lateral flexion is to 30 degrees, and left and right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2012).

While the Board notes that the term "slight" is not specifically defined anywhere, by analogy, the current rating schedule added in September 2003, applies a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  While the Veteran was shown to have forward flexion to 60 degrees at the July 1999 VA examination, the more recent examination reports reflect forward flexion to a level greater than 60 degrees.  Indeed, both examiners noted that the Veteran walked with a normal gait and did not appear to be in any pain or distress at either examination.  The January 2002 VA examiner commented that the Veteran walked without any objective evidence of pain, and the October 2004 VA examiner noted that the Veteran walked at a brisk pace without any assistive devices and was able to undress and get on the examination table without any difficulty.  Furthermore, the VA examiner did not detect any spasm or atrophy in the Veteran's thoracic spine at the July 1999 and January 2002 VA examinations.  While the Veteran's range of motion was characterized as limited during a February 2006 VA treatment visit, the physical therapist did not provide the actual measurements for the Veteran's range of motion.  She did however note that the tip of the Veteran's third finger was 12 inches from the floor during forward flexion which leaves the Board to presume that the Veteran's range of motion during flexion was slight rather than moderate.  Based on these findings, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected back disability under Diagnostic Code 5292 for the appeal period prior to March 10, 2006.  

In addition, a disability rating greater than 10 percent is not warranted under the older version of Diagnostic 5293 in effect prior to September 23, 2002.  In this regard, the medical evidence does not show that the Veteran's disability is manifested by moderate intervertebral disc syndrome with recurrent attacks.  Indeed, the medical evidence during this time period is absent a diagnosis of intervertebral disc syndrome in connection to Veteran's thoracic or lumbar spine.  During the July 1999 VA examination, the examiner noted that the Veteran's limbs were negative for any neurological deficiencies and straight leg raising test results were "75 degrees with negative Lasegue test."  The January 2002 VA examination was also clear for any neurological abnormalities.  In addition, the October 2004 VA examiner determined there to be no signs of motor weakness, atrophy or radicular neurological deficit present.  Therefore, the Veteran has not met the criteria for an evaluation in excess of 10 percent under the version of Diagnostic Code 5293 prior to September 23, 2002 during this period of the appeal.  

When the evidence is considered under the revised rating criteria for Diagnostic Code 5293 effective on September 23, 2002, the Board once again finds that the Veteran is not entitled to an increased evaluation in excess of 10 percent for her back disability.  The evidence of record does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past twelve months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71, Diagnostic Code 5293, Note 1.  The evidence of record during this time period is clear for any incapacitating episodes.  While the Veteran reported that her back can 'go out' by doing almost anything at the February 2006 VA treatment visit, she did not claim to have experienced any incapacitating episodes.  Furthermore, there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the revised version of Diagnostic Code 5293, in effect as of September 23, 2002, or equivalent code 5243, as amended, during this period of the appeal. 

Finally, a disability rating greater than 10 percent is not warranted under the version of Diagnostic 5295 effective both prior to and after September 23, 2002.  In this regard, the medical evidence does not show the Veteran to have a lumbosacral strain manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  In fact, the July 1999 VA examiner noted that the Veteran had good posture, that the dorsal kyphosis was smooth and erectable on command, and that the Veteran's muscle tone was good and negative for any spasm.  While the same VA examiner detected a mild kyphotic position when evaluating the Veteran's thoracic spine in January 2002, she noted that such was correctable passively, and that the thoracic muscle tone was good and clear for signs of spasm or atrophy.  Moreover, as noted above, the examiner reports consistently demonstrate that the Veteran had lateral flexion from 0 to 25 degrees in both directions, and lateral rotation from zero to 25 degrees in both directions.  Therefore, the Board finds that the Veteran has not met the criteria for an increased evaluation for her muscle strain of the paraspinal muscles of T8-T12 for the period from October 7, 1998 to March 9, 2006, under the version of Diagnostic Code 5295, effective prior to and after September 23, 2002.  

In considering the evidence of record under the revised rating schedule that became effective on September 26, 2003, the Board also finds that the Veteran is not entitled to an increased evaluation in excess of 10 percent for her muscle strain of the paraspinal muscles of T8-T12.  The medical evidence of record between September 26, 2003 to March 9, 2006 does not show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the Veteran's back disability appears to have shown some improvement throughout the course of her appeal during this time period.  As previously noted above, while the Veteran's range of motion during flexion was estimated at 60 degrees at the July 1999 VA examination, the more recent VA examinations reflect flexion to 65 and 70 degrees.  The Veteran also underwent periodic physical therapy at the Atlanta VAMC in 2005, the records of which are absent specific measurements pertaining to the Veteran's range of motion.  However, a review of these records is devoid of any indication that the Veteran's range of motion had worsened during flexion.  While a June 2005 primary care note reflects that Veteran's range of motion was reduced, the exact measurements were not provided.  Furthermore, upon evaluating the Veteran's spine, the October 2004 examiner described the Veteran's posture and gait as normal.  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  First and foremost, the VA examinations do not identify any signs of intervertebral disc syndrome.  Moreover, the medical evidence of record on and after September 26, 2003 does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by her physician due to her spine disability.  In fact, at the October 2004 examination, the VA examiner commented that the Veteran walked briskly with a normal gait and posture and did not appear to be in pain during the examination.  Further, the Veteran never reported any incapacitating episodes during this VA examination or during her VA treatment visits.  Thus, a higher rating in excess of 10 percent is not warranted under the revised criteria for intervertebral disc syndrome for the period from October 7, 1998 to March 9, 2006.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges x-rays obtained in July 1999 which reflect "very minimal degenerative changes of the thoracic and lumbosacral spine," as well as x-rays produced in January 2002 reflecting "very minimal osteoarthritic changes" in the lumbar spine.  However, the medical evidence of record from September 26, 2003 to March 9, 2006 is clear for any x-ray findings which reveal degenerative changes.  Furthermore, the Veteran has never been noted to display symptoms other than pain, stiffness and occasional muscle spasms as a result of her disability, symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that a increased rating in excess of 10 percent is not warranted for the Veteran's service-connected back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 for the period from October 7, 1998 to March 9, 2006.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as her symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, numbness, and stiffness as a result of her spine condition, and further acknowledges objective evidence of pain following certain range of motion exercises.  However, the effect of the pain in her thoracolumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  Her complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the October 2004 VA noted that the Veteran did not have any difficulty moving around, and observed no signs of tenderness in the thoracic and lumbar spine upon evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's back disability is not warranted for the period from October 7, 1998 to March 9, 2006

With respect to the Veteran's neurological complications, the Board acknowledges the Veteran's complaints of numbness in her back.  However, the objective medical evidence on and after September 26, 2003 is clear for any neurological abnormalities.  At the October 2004 VA examination, the examiner noted that the straight leg raising tests produced negative results, and that the evidence was negative for motor weakness, atrophy or radicular neurological deficits.  The Veteran underwent another neurological evaluation in December 2005, at which time, the treatment provider noted that the Veteran's strength was 5/5 in the upper and lower extremities, and 4+ in the hamstring, calf, and shin bilaterally.  In addition, the Veteran's reflexes were shown to be 2+ and her gait was within normal limits.  At the February 2005 VA treatment visit, results from the McMurray's test, anterior/posterior drawer tests, and varus/valgus tests produced negative results, and the treatment provider was unclear as to whether the Veteran's straight leg raising test was positive.  Given the lack of clinical evidence reflecting neurological manifestations demonstrated upon physical examination, the Board finds that a separate compensable rating for an associated neurological disability is not warranted for the period from October 7, 1998 to March 9, 2006.  Therefore, the Board finds that a separate disability rating is not warranted for the Veteran's neurological complications under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132.  

In summary, the Veteran is not entitled to a higher rating than the current assigned 10 percent rating for service-connected muscle strain of the paraspinal muscles of T8-T12 for the period prior to March 10, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (prior to September 26, 2003) and Diagnostic Codes 5235-5243 (2012).  

b.  On and after March 10, 2006

The Veteran was afforded another VA examination in March 2006, at which time, she reported to experience stiffness whenever she attempted to turn over in bed or get up, and weakness whenever she picked something up while bending, walking and lifting.  According to the Veteran, she has constant pain that is aching, sharp, sticking and cramping in nature, and which travels down to her buttock and is greater on the right side.  On a scale of one to ten, the Veteran rated her pain level at an eight.  According to the Veteran, the pain comes on by itself and is relieved through rest, medication and lying down.  She reports to have incapacitating episodes as often as three times per year, which last for three days at a time.  She specifically reports to have experienced three incapacitating episodes over the past year for a total of twelve days.  The Veteran also reported to have functional impairment as a result of her service-connected back disability, specifically noting that she is unable to lift heavy objects, and experiences difficulty bending, and pain when turning over in bed.  

On physical examination, the examiner noted that the Veteran's gait was within normal limits and she required a cane to ambulate.  Upon evaluating her thoracolumbar spine, he (the examiner) acknowledged the Veteran's complaints of radiating pain on movement and noted that results from the straight leg raising tests were positive bilaterally.  The examiner also detected signs of tenderness in the L4, 5 and S1 region that were greater on the right than the left.  The physical examination was clear for any signs of ankylosis of the lumbar spine, and the Veteran was shown to have forward flexion to 40 degrees with pain at 40 degrees; extension to 20 degrees with pain at 20 degrees; right and left lateral flexion to 25 degrees with pain at 20 degrees; and right and left rotation to 30 degrees with pain at 30 degrees.  According to the examiner, joint function of the spine is limited due to pain and weakness following repetitive use, but not due to fatigue, lack of endurance and incoordination.  Additionally, the examiner also did not detect any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran also underwent x-rays of the cervical, thoracic and lumbar spine, the findings of which were all described to be within normal limits.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with muscle strain dorsal spine, which has progressed to sciatica.  

VA treatment records dated from 2006 to 2011 reflect that the Veteran continued to seek care and treatment for her back pain.  In February 2008, the Veteran presented at the Atlanta VAMC with complaints of pain on the right side of her back, that was predominantly located in the mid thoracic and lower back region.  On examination, the treatment provider noted that the Veteran had an antalgic gait when she first moves which improves.  The treatment provider further noted that the straight leg raising test was positive in the right leg, with decreased sensation on light touch over the lateral aspect of the right leg.  

Hospital records dated in February 2008 reflect that the Veteran was admitted to the Atlanta VAMC with a provisional diagnosis of sciatica.  

Pursuant to the March 2011 Board remand, the Veteran was afforded another VA examination in December 2011, at which time, she reported the presence of pain in the middle of the lower back, which travels down the right leg to the outside of the calf.  According to the Veteran, she walks with a limp and is unable to walk for long periods.  The Veteran denied any flare-ups but did recall one instance eight months prior in which her back went out and took two days to recover.  Upon physical examination, the Veteran was shown to have forward flexion to 45 degrees with pain at 45 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  Upon repetitive motion, the Veteran was shown to have forward flexion to 45 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  According to the examiner, the Veteran had functional loss on repetition, demonstrated by the fact that she had less movement than normal and limited range of motion with minimal pain.  

The Board finds that the Veteran is not entitled to a disability evaluation greater than 20 percent for her service-connected back disorder, for the period on or after March 10, 2006, under the "old" limitation of motion schedular criteria in effect prior to September 26, 2003.  As indicated above, the criteria in effect for Diagnostic Codes 5290 through 5292 prior to September 26, 2003, rated limitation of motion of the spine according to whether it was slight, moderate, or severe.  

Under the rating criteria effective prior to and after September 23, 2002, Diagnostic Code 5291 has a maximum rating criteria of 10 percent, so the Veteran would not be able to receive a higher rating for limitation of motion of the dorsal spine under this code.  

The Board also finds that a disability rating greater than 20 percent is not warranted under the version of Diagnostic 5292 in effect both prior to and after September 23, 2002.  The medical evidence on file does not show the Veteran to have 'severe' limitation of motion in the lumbar spine.  In reaching this conclusion, the Board acknowledges the fact that the Veteran's range of motion during flexion was limited to 40 degrees at the March 2006 VA examination, and further limited to 45 degrees at the December 2011 examination.  However, the March 2006 VA examiner described the Veteran's gait and posture as normal, and the December 2011 VA examiner noted that the Veteran denied flare-ups of back pain that impact the function of the thoracolumbar spine.  Moreover, the Board finds that these measurements, along with the remaining range of motion measurements during extension, lateral flexion and lateral rotation, as provided in the examination reports above, are more characteristic of moderate rather than severe limitation of motion.  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria- "moderate" or "severe."  In regard to the thoracolumbar spine, a full range of motion for forward flexion is 90 degrees.  As such, while limitation of flexion, extension, lateral flexion and rotation was found on objective examination, such findings do not support a disability rating in excess of 20 percent under the "new" criteria, and do not support a disability rating in excess of 20 percent under the "old" criteria as the objective medical evidence does not reflect severe limitation of motion.  

In addition, a disability rating greater than 20 percent is not warranted for the period on and after March 10, 2006 under the older version of Diagnostic 5293 in effect prior to September 23, 2002.  In this regard, the medical evidence does not show that the Veteran's disability is manifested by severe, recurrent attacks with intermittent relief.  The Board acknowledges the Veteran's recollections at the March 2006 VA examination, wherein she reported to experience incapacitating episodes as often as three times a year.  See March 2006 VA examination.  While the VA treatment records reflect that the Veteran was seen on a periodic basis for treatment of her back pain, these visits were intermittent rather than continual, and primarily involved therapy sessions designed to help strengthen her back condition rather than the administration of medical care for flare-ups of pain.  Furthermore, at the December 2011 VA examination, the Veteran denied experiencing ongoing flare-ups of pain in her thoracolumbar spine and reported that her last flare-up had been eight months prior.  

When the evidence is considered under the revised rating criteria of Diagnostic Code 5293 effective on September 23, 2002, the Board once again finds that the Veteran is not entitled to an increased evaluation in excess of 20 percent for her back disability.  The evidence of record does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  As previously noted, the Veteran reported to have experienced three episodes of incapacitation for a total of twelve days during the prior year.  See March 2006 VA examination.  However, there are no medical records indicating that her treatment providers recommended or prescribed bed rest.  Even if the Veteran did experience incapacitating episodes, the duration of these episodes lasted approximately twelve days.  Moreover, the Veteran denied experiencing any incapacitating episodes at the December 2011 VA examination.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months, and a higher rating in excess of 20 percent is not warranted under the revised version of Diagnostic Code 5293, or equivalent code, 5243, as amended, for the period on and after March 10, 2006.  

Finally, a disability rating greater than 20 percent is not warranted under the version of Diagnostic 5295 effective both prior to and after September 23, 2002.  In this regard, the objective medical evidence on file does not at any time reflect findings of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The examination reports reflect that the Veteran had right and left lateral flexion to 25 degrees (March 2006 VA examination), and 10 degrees (December 2011 VA examination).  While the more recent findings reflect some loss of lateral motion, these measurements indicate that the Veteran continues to have considerable lateral movement when performing her range of motion exercises.  Therefore, the Board finds that the Veteran has not met the criteria for an increased evaluation for her muscle strain of the paraspinal muscles of T8-T12 for the period on and after March 10, 2006, under the version of Diagnostic Code 5295 effective prior to and after September 23, 2002.   

The Board has also considered alternative diagnostic codes under the "old" criteria that potentially relate to impairment of the lumbar spine.  The Board finds, however, that a rating in excess of 20 percent is not warranted under any alternative provision.  For example, there is no medical evidence of ankylosis of the dorsal spine (Diagnostic Code 5288) or lumbar spine (Diagnostic Code 5289). 

In considering the evidence of record under the revised rating schedule that became effective on September 26, 2003, the Board again finds that a rating in excess of 20 percent for the service-connected muscle strain of the paraspinal muscles of T8-T12, for the period on and after March 10, 2006 is not warranted.  The next higher rating of 40 percent requires that forward flexion be 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal has the Veteran's flexion been shown to be 30 degrees or less.  At worst, she was shown to have 40 degrees of flexion at the March 2006 VA examination.  While the March 2006 examiner noted that there was additional limitation of function by 10 degrees after repetitive use, he did not specify which particular movement was limited as a result repetitive motion.  Also, the December 2011 VA examiner observed subjective and objective evidence of pain during forward flexion, but noted that there was no loss of motion following repetitive movement.  

Even when taking into account the Veteran's complaints of pain on motion, such complaints do not approximate flexion limited to 30 degrees or less.  Furthermore, upon inspection of the lower back, the March 2006 VA examiner observed no signs of ankylosis in the lumbar spine.  [Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).]  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that her service-connected spine disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of her entire thoracolumbar spine.  

With respect to Diagnostic Code 5003, the Veteran is currently assigned a 20 percent disability evaluation for her back disability.  Therefore, she has already been assigned the maximum schedular evaluation available under Diagnostic Code 5003, and a higher evaluation is not warranted under those provisions.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as her symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran uses a cane for ambulation and has complained of stiffness, weakness and pain that is aching, sharp, and cramping in nature due to her spine condition.  The Board further acknowledges objective evidence of pain following certain range of motion exercises.  However, the effect of the pain in her thoracic spine is contemplated in the currently assigned 20 percent disability evaluation assigned under Diagnostic Code 5237.  Her complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the March 2006 VA examiner noted that the Veteran's pain is alleviated through rest and medication, and that the Veteran can function with medication.  The examiner also commented that the Veteran's range of motion was not additionally limited by fatigue, lack of endurance and incoordination following repetitive movement.  In addition, the December 2011 examiner observed no evidence or sign of additional limitation of motion upon repetition of range of motion exercises during flexion and extension.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the 20 percent disability rating adequately compensates her for any pain or functional loss.  Even in consideration of the Veteran's pain, worsening of symptoms, and functional loss, the Board finds that the 20 percent disability rating assigned adequately compensates her for such pain.  

In summary, the Veteran is not entitled to a higher rating than the current assigned 20 percent rating for service-connected muscle strain of the paraspinal muscles of T8-T12 from March 10, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (prior to September 26, 2003) and Diagnostic Codes 5235-5243 (2012).  

With respect to the Veteran's neurological complications, the Veteran continues to complain of pain that radiates into her right lower extremity.  At the March 2006 VA examination, the examiner found that the straight leg raising test produced positive results bilaterally.  Upon conducting a neurological evaluation of the Veteran's lower extremities, the examiner noted that the Veteran had abnormal motor function with findings of mild decreased strength in the right leg.  However, sensory function of the lower extremities was within normal limits, and the right lower extremity reflexes revealed knee and ankle jerk of 2+ bilaterally.  While the examiner determined that the Veteran's muscle strain in the dorsal spine had progressed to sciatica, he also noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  At the December 2011 VA examination, the Veteran's sensory function was normal in the upper anterior thigh, thigh and knee bilaterally and in the left lower leg, ankle, foot and toes.  However, the examiner noted that the Veteran's sensory function was decreased in the right lower leg, ankle, and foot.  While the straight leg raising test produced negative findings, the examiner determined that the Veteran had radicular pain due to radiculopathy, and her symptoms were manifested by mild intermittent pain in the right lower extremity.  According to the examiner, the Veteran's radiculopathy affects the right lower extremity and is mild in nature.  The examiner further concluded that the Veteran did not have any other signs or symptoms of radiculopathy, or any neurologic abnormalities or findings, to include bowel or bladder impairment, related to the thoracolumbar spine.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes).  

Resolving all doubt in the Veteran's favor, the medical evidence of record indicates that the Veteran's service-connected spinal disorder is manifested by neurological symptoms.  Specifically, the March 2006 VA examination report reflects that the dorsal strain has progressed to sciatica.  The December 2011 VA examination reflects that the Veteran has radiculopathy, and experiences symptoms such as radicular pain which affect the right lower extremity and are mild in nature.  After having considered the medical evidence, the Board resolves reasonable doubt in favor of the Veteran, and concludes that the Veteran has symptomatology associated with the neurological manifestations which are distinct from the back.  Accordingly, the Board finds that a separate 10 percent disability rating may be assigned for the distinct symptoms resulting from the service-connected back, effective from March 10, 2006, the date that such symptomatology was objectively shown on examination.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, in this case, the Board finds that the record does not show that the Veteran's back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id, see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's back disability level and symptomatology, which primarily consisted of pain, decreased range of motion, and radiculopathy.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 10 percent for muscle strain of the paraspinal muscles of T8-T12 from October 7, 1998 to March 9, 2006 is denied.

A disability rating in excess of 20 percent for muscle strain of the paraspinal muscles of T8-T12 on and after March 10, 2006 is denied.  

Effective March 10, 2006, a separate 10 percent rating for radiculopathy of the right lower extremity is allowed.  


REMAND

The Board notes that the Veteran filed a formal claim for a TDIU due to her service-connected disorders in February 2003.  In addition to her service-connected back disability, the Veteran is currently service-connected for PTSD (also claimed as an acquired psychiatrid disorder to include but not limited to anxiety, depression, and bipolar disorder) which is currently evaluated as 70 percent disabling and a muscle strain of the right buttock which is noncompensably disabling.  Her current combined rating for these service-connected disabilities is 80 percent  See 38 C.F.R. §§ 4.16(a), 4.25.  

An August 2000 Notice of Decision from the SSA reflects that the Veteran was granted disability benefits for her psychiatric disorders, effective August 1, 1996.  

In the September 2003 rating action, the RO denied the Veteran's claim for entitlement to TDIU.  The Board notes that the Veteran had not established service connection for her psychiatric disorder at the time of this decision.  

Since this rating decision, service connection for the Veteran's psychiatric disorder has been established.  In addition, the Veteran was afforded a VA examination in December 2011 in connection to her claim for a higher rating for her service-connected back disorder.  During the examination, the examiner determined that the Veteran lasted worked as a professional house painter in 2000, and her current back condition prevented her from doing her work.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of this new evidence, namely the December 2011 VA examination report, and the assessment made by the examiner regarding the Veteran's ability to work as a result of her service-connected back disability, a remand is necessary to schedule her for a VA examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of her service-connected disabilities [PTSD; muscle strain of the paraspinal muscles of T8-T12; muscle strain right buttock] on her employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical and/or mental restrictions resulting from her service-connected disabilities.

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

3. After the above development has been completed, review all the evidence of record and adjudicate the issue of entitlement to a TDIU.  If this issue remains denied, provide the Veteran and representative with an SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


